[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR ARTICULATION
The plaintiff's Motion for Articulation is responded to as follows:
1. The nature and value of plaintiff's assets are set forth in the plaintiff's affidavit. In addition, the court added the value of the Charitable Remainder Unitrust and his interest in the Fidelity trust account. The value of the Charitable Remainder Unitrust was reduced by forty (40%) percent as an estimate of the tax deduction. (See page 14, item 8 of the court's Memorandum of Decision of August 1, 1996.)
2. The answer is no except to the extent indicated above.
3. The only value ascribed to the defendant's trust was what CT Page 5578-TTTT was reflected in her financial affidavit.
4. The evidence upon which the court found the Charitable Remainder Unitrust to be a fraud on the court and the defendant was set forth specifically on pages 9 and 10 of the court's Memorandum of Decision of August 1, 1996.
MARGARET C. DRISCOLL JUDGE TRIAL REFEREE